617 N.W.2d 715 (2000)
242 Mich. App. 105
STATE FARM FIRE AND CASUALTY COMPANY, Plaintiff-Appellant,
v.
OLD REPUBLIC INSURANCE COMPANY, Defendant-Appellee.
Docket No. 205260.
Court of Appeals of Michigan.
Submitted January 12, 2000, at Detroit.
Decided July 28, 2000, at 9:20 a.m.
Released for Publication October 3, 2000.
*716 Patrick, Johnson & King, P.C. (by Patrick A. King and Stacy L. Heinonen), Southfield, for the plaintiff.
James R. Stegman, Bingham Farms, for the defendant.
Before NEFF, P.J., and MICHAEL J. KELLY and HOOD, JJ.

ON REMAND
PER CURIAM.
This case is before us on remand from the Supreme Court for our consideration of language in the no-fault act's "household exclusion," M.C.L. § 500.3123(1)(b); MSA 24.13123(1)(b), which excludes property protection insurance coverage for intrafamily property damage claims related to motor vehicle accidents. We conclude that the household exclusion's reference to "a property protection insurance policy" refers solely to the insurance policy covering the vehicle or vehicles involved in the accident. We therefore reaffirm our previous disposition reversing the trial court's grant of summary disposition for defendant and remand.

I
The underlying facts of this case were set forth in our previous decision, 234 Mich.App. 465, 466, 595 N.W.2d 149 (1999):
This case stems from an accident that occurred when Ibrahim Mroue, while operating *717 a rented truck, struck real and personal property owned by Mroue's business. The accident caused $61,879.81 worth of damage, which plaintiff paid to Mroue. Upon payment, plaintiff became subrogated to the rights of Mroue against defendant, the insurer of the truck. Plaintiff filed a complaint alleging that the vehicle insurance policy the rental company had on the truck should provide indemnification to plaintiff for the amount it paid to Mroue for the damage to the real property.
In our earlier decision, we determined that summary disposition for defendant was improper because Mroue was not a named insured on the policy covering the rental truck and, as such, was not a person named in "a property protection insurance policy" so as to exclude his property damage claim under the no-fault act's household exclusion. Id. at 470, 595 N.W.2d 149. We remanded the case to the trial court for further proceedings. Id.
Plaintiff sought leave to appeal to the Supreme Court. In lieu of granting leave, the Supreme Court remanded the case to this Court to consider whether the statutory language "by a person named in a property protection insurance policy," M.C.L. § 500.3123; MSA 24.13123,
limits the inquiry under § 3123 solely to the property protection insurance policy that covers the "vehicle involved in the motor vehicle accident out of which the property damage arose," or whether damage is excluded from property protection benefits if the property owner was named in any property protection insurance policy. [State Farm Fire & Casualty Co. v. Old Republic Ins. Co., 461 Mich. 924, 605 N.W.2d 321 (1999) (emphasis in original).]

II
The cardinal rule in interpreting statutes is to ascertain and give effect to the intent of the Legislature. Turner v. Auto Club Ins. Ass'n, 448 Mich. 22, 27, 528 N.W.2d 681 (1995). Where the meaning of statutory language is ambiguous, judicial construction is necessary. Id. Words are to be accorded their ordinary and generally accepted meaning. Id. In interpreting a particular phrase in a statute, the courts must construe the phrase in a way that does not conflict with, or deny effect to, other portions of the statute. Id. at 28, 528 N.W.2d 681. An interpretation of a word in the no-fault act must be made in the context of the entire act, after due consideration of other sections of the act, so as to produce an harmonious and consistent enactment as a whole. Michigan Mut. Ins. Co. v. Farm Bureau Ins. Group, 183 Mich.App. 626, 631-632, 455 N.W.2d 352 (1990).

III
Under M.C.L. § 500.3123; MSA 24.13123, a no-fault insurer's liability to pay property protection benefits is subject to certain statutory exceptions. Turner, supra at 28-29, 528 N.W.2d 681. Section 3123 provides:
(1) Damage to the following kinds of property is excluded from property protection insurance benefits:

* * *
(b) Property owned by a person named in a property protection insurance policy, the person's spouse or a relative of either domiciled in the same household, if the person named, the person's spouse, or the relative was the owner, registrant, or operator of a vehicle involved in the motor vehicle accident out of which the property damage arose.
Our review of the no-fault act leads only to the conclusion that the statutory language, "by a person named in a property protection insurance policy," refers to the property protection insurance policy of the vehicle or vehicles involved in the accident at issue. We find no contextual evidence in the no-fault act that the Legislature intended the household exclusion to broadly apply to a person named in any property protection insurance policy. The no-fault act uses the phrase "a policy" in reference to personal protection insurance *718 benefits and personal injury insurance benefits under the no-fault act. MCL 500.3114(1); MSA 24.13114(1). In § 3123, the reference to "a person named in a property protection insurance policy" is followed thereafter with "if the person named ... was the owner, registrant, or operator of a vehicle involved in the motor vehicle accident out of which the property damage arose."
We do not find the use of the article "a" in this instance to be of particular significance. The use of the word "a" appears to be dictated by the grammatical construction of the sentence and the fact that the matter at issue is "the motor vehicle accident" rather than the policy or the vehicle, both of which are preceded by the use of the indefinite article "a." Moreover, we recognize, as apparently did the Legislature, that an accident may involve more than one vehicle and more than one policy, thereby precluding the use of the definite article "the" before those words. See M.C.L. § 500.3125; MSA 24.13125; see also Turner, supra at 34-35, 44-45, 528 N.W.2d 681.
In case law that has addressed the household exclusion we find no indication that the Legislature intended a universal reference to any named insured in any policy. The clear presumption in the legal analyses is that the household exclusion was intended to exclude from automobile no-fault coverage property damage covered by a homeowner's policy of the insured or a household member who is also the owner, registrant, or operator of the vehicle involved. 41 A.L.R. 4th 973; Shavers v. Attorney General, 402 Mich. 554, 626, 267 N.W.2d 72 (1978); Cincinnati Ins. Co. v. Pennsylvania General Ins. Co., 209 Mich.App. 379, 380-381, 531 N.W.2d 741 (1995); American States Ins. Co. v. DAIIE, 117 Mich.App. 361, 323 N.W.2d 705 (1982).
Finally, in interpreting no-fault exclusionary clauses, the courts have referred to the financial responsibility act, M.C.L. § 257.501 et seq.; MSA 9.2201 et seq., as a guidepost for interpreting statutory insurance exclusions. State Farm Mut. Automobile Ins. Co. v. Roe (On Rehearing), 226 Mich.App. 258, 267-268, 573 N.W.2d 628 (1997); Community Service Ins. Co. v. Shears, 89 Mich.App. 372, 374-376, 280 N.W.2d 532 (1979); State Farm Mut. Automobile Ins. Co. v. Traycik (After Remand), 86 Mich.App. 285, 289-292, 272 N.W.2d 629 (1978). Historically, Michigan has recognized an insurance exclusion under financial responsibility law for "`liability for damage to property owned by, rented to, in charge of, or transported by the insured.'" Weisberg v. DAIIE, 36 Mich.App. 513, 529, 194 N.W.2d 193 (1971) (Levin, P.J., dissenting), quoting M.C.L. § 257.520(e); MSA 9.2220(e); see also State Farm Mut. Automobile Ins. Co. v. Sivey, 404 Mich. 51, 57, 272 N.W.2d 555 (1978); DAIIE v. Irvine, 92 Mich.App. 371, 375, 284 N.W.2d 535 (1979). The financial responsibility act exclusion explicitly applies to the insured, not an insured. Our reading of the household exclusion in the no-fault act is consistent with the statutory property damage exclusion under motor vehicle financial responsibility law. See id.
Reversed and remanded for proceedings consistent with this opinion. We do not retain jurisdiction.